 

Exhibit 10.1

 

Royalty Payment AGREEMENT

 

This Royalty Payment Agreement (“Royalty Agreement”) is made this 1st day of
September, 2018 (“Effective Date”), by and between Precept Brands LLC, a
Washington limited liability company (“Precept”) and H.D.D. LLC, a California
limited liability company (“HDD” or “Seller”), who are sometimes individually
referred to herein as a “Party” and sometimes collectively referred to herein as
the “Parties”.

 

On August 13, 2018, the Parties consummated and closed a transaction under an
Asset Purchase Agreement, dated August 13, 2018 (“Purchase Agreement”), in which
Precept purchased certain assets of HDD, consisting of Seller’s wholesale wine
business (the “Business”), including Seller’s wholesale bottled wine brands and
wholesale private label wine brands (the “HDD Brands”). Capitalized terms used
herein and not defined shall have the meaning given to such terms in the
Purchase Agreement.

 

As a part of the purchase price for the Business paid by Precept to Seller, the
Parties agreed on a royalty payment arrangement which is the subject of this
Royalty Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Parties agree as follows:

 

1.            ROYALTY. Each Annual Royalty Period Precept shall pay HDD an
Annual Royalty Payment based on Precept’s sales of wine, beverages or other
products sold under the Selected Brands (collectively “Products”) under the
following three HDD Brands: Cense, Curious Beasts, Colby Red (the “Selected
Brands”), which were initially selected by HDD and are subject to adjustment
pursuant to Section 2 herein. Each annual royalty payment (“Annual Royalty
Payment”) shall equal 10% of Precept’s Gross Profit from the sale of Products
under the Selected Brands during such Annual Royalty Period. Precept shall pay
HDD an Annual Royalty Payment for each Annual Royalty Period ending in the
following years: 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027 and 2028.

 

Definitions applicable to Annual Royalty Payment:

 

The term “Annual Royalty Period” means (a) with respect to the initial Annual
Royalty Period, the twelve-month period beginning September 1, 2019 and ending
August 31, 2020, and (b) for each subsequent Annual Royalty Period, the
twelve-month period beginning on September 1 of such year and ending on August
31 of the following year.

 

The term “Cost of Goods Sold” means the direct and indirect costs attributable
to the production of the Products calculated in accordance with Generally
Accepted Accounting Principles.

 

The term “Gross Profit” means the Net Revenues received by Precept from the sale
of the Selected Brands less Precept’s Cost of Goods Sold for the Selected
Brands.

 

1

 

 

The term “Net Revenue” means the gross revenue received by Precept from the
sales of the Selected Brands less sales discounts, depletion allowances,
trademark and endorsement agreements and excise taxes applicable to the Selected
Brands.

 

2.            ALTERNATIVE BRANDS. HDD shall have the right to identify up to
three alternative wine brands from the HDD Brands to replace the initial
Selected Brands (provided that Precept shall continuously market at least three
or more HDD Brands through 2028). In the event HDD selects an alternative brand,
HDD shall notify Precept in writing of the identity of the alternative brand and
which Selected Brand it will replace. The total number of Selected Brands shall
not exceed three wine brands during any Annual Royalty Period. The selection of
an alternative wine brand by HDD shall be effective for the Annual Royalty
Period following HDD’s written notification to Precept of its selection of an
alternative wine brand. During each Annual Royalty Period, Precept will provide
financial information on a quarterly basis relating to sales of the Selected
Brands. Precept will give HDD written notice prior to discontinuance or sale of
any Selected Brand so that HDD can select an alternative wine brand to replace
the discontinued Selected Brand effective on the date designated by HDD (which
may be during the then current Annual Royalty Period).

 

3.            PAYMENT. A pro rata portion of each Annual Royalty Payment shall
be paid by Precept to HDD by wire transfer to the bank account designed by HDD
within sixty (60) days following the end of each calendar quarter of each Annual
Royalty Period, beginning with the calendar quarter ending September 30, 2019.
Such pro rata portion shall be based on Precept’s Gross Profit from the sale of
Products under the Selected Brands during such quarterly period. All payments to
HDD under this Agreement will be made by draft drawn on a U.S. bank and paid in
U.S. dollars. In the event that conversion from foreign currency is required in
calculating a payment under this Agreement, the exchange rate used shall be the
weighted average rate of the Interbank rate quoted by [insert Bank] for the
quarter in which the payment accrued. If overdue, the payments due under this
Agreement shall bear interest until paid at a per annum rate of two percent (2%)
above the prime rate in effect according the Wall Street Journal on the due
date. The acceptance of any payment, including such interest, shall not
foreclose HDD from exercising any other right or seeking any other remedy that
it may have as a consequence of the failure of Precept to make any payment when
due.

 

4.            SALES. Precept agrees to use commercially reasonable efforts to
promote, market and sell the Products under the Selected Brands during each
Annual Royalty Period. Precept shall ensure that all Products are manufactured,
labeled, sold and marketed according to standard industry practices, are in
general consistent in quality to such Products sold by HDD prior to the
Effective Date, and in compliance with all applicable laws, rules, regulations
and order.

 

5.            REPORTING. In addition to the financial information set forth in
Section 2 above, Precept will provide to HDD, in writing on an annual basis, a
full accounting showing how any amounts due to HDD for the preceding Annual
Reporting Period have been calculated as provided in this Agreement, including
an accounting of Net Revenue and Gross Profit for the Selected Brands with a
reporting of any applicable and permitted Cost of Goods Sold, deductions,
allowances, and charges. Each report will include a breakdown by Selected Brand,
including quantity sold of each Selected Brand. Said report shall be delivered
within thirty (30) days of the end of each Annual Royalty Period.

 

2

 

 

6.            RECORDS AND AUDIT RIGHTS. Precept will, throughout all of the
Annual Royalty Periods under this Agreement, keep complete, continuous, true and
accurate books of accounts and records sufficient to support and verify the
calculation of Gross Profit, Net Revenue and all royalties due and payable to
HDD under this Agreement. Upon reasonable notice and during normal business
hours, such books and records will be open for inspection by a representative of
HDD for audit and verification of royalty statements or of compliance with other
aspects of this Agreement. In the event such audit reveals an underpayment by
Precept, Precept will within thirty (30) days of notice from HDD pay the royalty
shown by audit to be due in excess of the royalty actually paid. In the event
the audit reveals an underpayment by Precept of more than five percent (5%) of
the amount due, Precept will pay interest on the royalty due in excess of the
royalty actually paid at the rate specified in Section 4 and HDD’s costs in
conducting the audit. In addition, HDD shall be entitled to recover, in addition
to all other remedies, reasonable attorneys’ fees and costs related to the
enforcement of this Agreement, including collection of payments, following
Precept’s such failure to pay.

 

7.            CONFIDENTIALITY. HDD agrees that it will not, directly or
indirectly, take or use, or otherwise disclose, reveal, communicate, copy,
distribute, or divulge, in any way or to any extent, any data, figures, sales
figures, financial information, sales information, pricing information, tax
records, performance history, accounting information, or other records and
materials, whatsoever, of Precept (hereinafter, collectively “Company Records”),
during the performance of this Royalty Agreement or after such, except: (1) to
the extent the information contained in the Company Record is or becomes
generally known to companies engaged in the same or similar businesses as
Precept, on a non-confidential basis, through no breach of an obligation of
confidentiality; or (2) to the extent required to enforce this Royalty
Agreement.  HDD agrees that it will maintain, protect, promote and safeguard the
confidentiality of all Company Records using at least the same standard of care
as HDD uses to protect its own confidential information of a similar nature from
unauthorized disclosure. Notwithstanding the foregoing, it shall not be a breach
of the foregoing obligations to disclose certain Company Records which, after
prior written notice to Precept (if such notice is not prohibited), HDD is
obligated to disclose by law (including without limitation the federal
securities laws). The provisions contained in this Section 7 shall survive for a
period of one (1) year following termination of this Agreement.

 

8.            MISCELLANEOUS. This Royalty Agreement contains the entire
understanding between the Parties and supersedes any prior written or oral
agreements between them respecting the subject matter contained herein, except
that the Purchase Agreement shall remain in effect according to its terms. There
are no representations, agreements, arrangements or understandings, oral or
written, between the Parties relating to the subject matter of this Royalty
Agreement which are not fully expressed herein. Any amendment of this Royalty
Agreement shall be in writing, signed by the Parties.

 

3

 

 

No Party may directly or indirectly sell, transfer, assign, pledge or otherwise
encumber, voluntarily or involuntarily, all or part of its beneficial interest
in the Royalty Agreement without the prior written consent of the other Party,
which consent may be granted or withheld in the reasonable discretion of such
other Party, except that HDD may assign the right to royalty payments to any
third party without Precept’s prior written consent. Any transfer or encumbrance
not authorized by this Royalty Agreement shall be void.

 

This Royalty Agreement, any amendments thereto, and any consent or approval by
Parties may be executed in several counterparts, and all counterparts shall
constitute one agreement, binding on all the Parties hereto even though all the
Parties are not signatories to the same counterpart. Signatures by pdf shall be
binding as originals.

 

This Royalty Agreement shall be construed under the laws of the State of
Washington. Any dispute, controversy or claim arising out of or relating to this
Agreement that cannot be amicably resolved shall be finally resolved in
accordance with the dispute resolution provisions set forth in Section 10(k) of
the Purchase Agreement.

 

[Signature page to follow]

 



4

 

 

Dated as of the Effective Date first set forth above.

 

PRECEPT BRANDS LLC   H.D.D. LLC             Mike Williamson, COO & CFO   By:
Phillip L. Hurst     Its: Chief Executive Officer and President

 

5

